SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549  FORM 6-K  Report of Foreign Issuer  Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For 03 Septemer 2010  The Governor and Company of the Bank of Ireland Head Office 40 Mespil Road Dublin 4 Ireland Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F XForm 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):  TR-1: Notifications of Major Interests in Shares 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached: Bank of Ireland 2. Reason for notification (yes/no) An acquisition or disposal of voting rights X An acquisition or disposal of financial instruments which may result in the acquisition of shares already issued to which voting rights are attached An event changing the breakdown of voting rights Other (please specify): 3. Full name of person(s) subject to notification obligation: Harris Associates L.P. 4. Full name of shareholder(s) (if different from 3): Same as 3 5. Date of transaction (and date on which the threshold is crossed or reached if different): 31 August 2010 6. Date on which issuer notified: 2 September 2010 7. Threshold(s) that is/are crossed or reached: 3% 8: Notified Details A: Voting rights attached to shares Class/type of shares If possible use ISIN code Situation previous to the triggering transaction Resulting situation after the triggering transaction Number of shares Number of voting rights Number of shares Number of voting rights Percentage of voting rights Direct Indirect Direct Indirect IE0030606259 3.02% B: Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration date Exercise/ conversion period/date No. of voting rights that may be acquired (if the instrument exercised/converted) Percentage of voting rights Total (A+B) Number of voting rights Percentage of voting rights 3.02% 9. Chain of controlled undertakings through which the voting rights and /or the financial instruments are effectively held, if applicable: Proxy Voting: 10. Name of proxy holder: N/A 11. Number of voting rights proxy holder will cease to hold: N/A 12. Date on which proxy holder will cease to hold voting rights: N/A 13. Additional information: Bank of Ireland is making this notification on receipt of a notification from Harris Associates L.P. under the Transparency (Directive 2004/109/EC) Regulations 2007. 14 Contact name: Helen Nolan - Group Secretary 15. Contact telephone name: + SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  The Governor and Company of the Bank of Ireland   Helen Nolan Group Secretary  Date: 03 September 2010
